Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3341 Filed 07/20/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
             Plaintiff,
                                                       Case No. 16-CR-20593
v.                                                     Hon. Gershwin A. Drain

D-2 LIBERTY JARAMILLO,
              Defendant.
                                       /


           GOVERNMENT’S OPPOSITION TO DEFENDANT’S
          MOTION FOR COMPASSIONATE RELASE [DKT. 193]

      The Defendant, Liberty Jaramillo (“Defendant”), has moved this Court to

reduce his sentence – of which he has yet to serve a single day – from 36 months of

imprisonment to nothing. This motion should be denied because there is no legal

basis for requesting compassionate release from a sentence he has not yet begun to

serve. The government takes no position on the alternative relief requested by the

Defendant, of a deferral of his self-surrender date.    This Court may well find this

alternative remedy appropriate to the situation, as it allows the Defendant to remain

outside of the prison system for the duration of the COVID-19 pandemic, prevents

additional medical burden on federal prison resources during this time of crisis, and

ensures the Defendant will nevertheless eventually repay his debt to society as

originally contemplated by this Court.     At any rate, the primary relief requested

                                           1
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3342 Filed 07/20/20 Page 2 of 9




here – to be excused entirely from serving any sentence at any time – would thwart

the objectives of the criminal justice system, and this Court’s own judgment in

imposing this sentence on the Defendant.

      I.     Background

      The Defendant was one of the principal actors in a conspiracy designed to

defraud Medicare by billing for home health services that were either never

provided, were provided to ineligible patients, were medically unnecessary, and/or

were provided to patients obtained fraudulently through the use of kickbacks and

bribes. The Defendant was co-owner of the home health agency at the center of

this fraud, called Anointed Care Services LLC (“Anointed”).    He shared ownership

with two other co-conspirators, and was tasked with handling Anointed’s finances,

as well as some of the day-to-day operations of the business. He authorized and

paid kickbacks to patients and patient recruiters so as to keep a steady flow of

patients coming to Anointed for home health services.     The Defendant then billed

Medicare for the services “provided” to the patients he and others had recruited to

their practice, knowing that those bills were supported by false patient records, and

were ineligible for payment.   All told, Anointed billed Medicare for approximately

$1,702,999.60 worth of services from November 2013 to April 2016.          Medicare

actually paid almost $1.6 million to Anointed.

      The Defendant pleaded guilty to Conspiracy to Commit Health Care Fraud
                                           2
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3343 Filed 07/20/20 Page 3 of 9




and Wire Fraud, in violation of Chapter 18, United States Code, Section 1349. On

May 3, 2018, he was sentenced to 36 months imprisonment, followed by 36 months

of supervised release.   The Defendant’s report date has been moved several times

since he was sentenced, most recently to July 23, 2020. Order [Dkt. 179] (Mar. 20,

2020).    He has now filed a motion to be relieved of serving his sentence in its

entirety, or, in the alternative, for extension of his self-surrender date. [Dkt. 193]

(July 17, 2020). The basis for this motion is the Defendant’s current poor health and

the ongoing COVID-19 pandemic.

                                   ARGUMENT

        A conversion of the Defendant’s full sentence from incarceration to home

confinement would thwart the original intentions and judgment of this Court in

imposing that sentence, as well as the purpose of the compassionate release statute

(namely, to release prisoners under extreme circumstances). The Government

neither opposes nor consents to the alternative relief proposed by the Defendant, and

defers to the Court’s determination of whether a delay in reporting is appropriate

here.

        In order to grant compassionate release, this Court would have to find that

some “extraordinary and compelling reasons” warrant it. 18 U.S.C. §

3582(c)(1)(A)(i). In support of his request, the Defendant argues several generally

applicable sentencing factors that this Court already considered in imposing its
                                          3
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3344 Filed 07/20/20 Page 4 of 9




sentence in 2018 (an assertion that the Defendant poses no risk to the community,

and that incarceration is unnecessary to serve the purposes of punishment). Def.’s

Mot. for Compassionate Release (“Def.’s Mot.”) at 7-8.        Neither of these factors

has been altered by the ongoing COVID-19 pandemic, and the Court already has

determined that incarceration is nevertheless appropriate after examining them.

The Defendant’s more pressing argument against serving a custodial sentence is

twofold: first, that he is elderly and in poor health; and second, the COVID-19

pandemic that is currently taking place across the world. Neither of these is

sufficiently extraordinary or compelling to warrant negation of the Defendant’s

custodial sentence.

      I. Defendant’s Health Does Not Present Extraordinary Circumstances.

      As to the Defendant’s medical conditions, these are issues of which the Court

was aware at the time of sentencing. The Defendant had disclosed to Probation

several health conditions prior to sentencing, including diabetes, rheumatoid

arthritis, hyperthyroidism, thyroid removal, cataracts, and high cholesterol.      He

now is 69 years old, (he was 67 at the time of sentencing).   Aside from the passage

of approximately two years since sentencing, the Defendant appears, based on the

representations in his brief, to be in substantially the same physical condition as he

was in May of 2018.      This Court nevertheless saw fit at that time to impose a

custodial sentence, with no special medical accommodation ordered.
                                          4
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3345 Filed 07/20/20 Page 5 of 9




      Even the Defendant does not suggest in his briefing that his medical condition

has since deteriorated, let alone deteriorated so much as to render it impossible for

him to be safely incarcerated – under otherwise normal circumstances. Accordingly,

the Defendant’s health, standing in isolation, does not constitute anything

“extraordinary” enough to warrant eliminating his custodial sentence.

      II. The Current COVID-19 Pandemic Does Not Excuse Serving a Future
          Sentence.

      As to the COVID-19 pandemic, the Defendant is right that it presents an

extraordinary circumstance in a global sense. He may even be correct that, if he were

to enter the prison system now, his health would be at greater risk in any prison

environment than if he remained at home where he is currently. However, he views

the Compassionate Release statute too broadly in seeking to justify a prospective

100% reduction in his custodial sentence as a result.   In short, the Defendant is not

a prisoner whose life and health are extraordinarily endangered by COVID-19 – he

is in fact not a prisoner at all.1 See United States v. Callan, No. 19-cr-140, 2020 WL

1969432 at *3 (D. Conn. Apr. 24, 2020) (“Mr. Callan has not yet reported to the



1
       That the statute is intended for those who are already incarcerated is made
evident by the contours of the exhaustion requirement, which permits prisoners to
move on their own behalf only first requesting relief through the warden of the
prisoner’s facility. 18 U.S.C. § 3582(c)(1)(A). Of course, having never yet
entered the prison, this defendant is not under any warden’s care, highlighting that
this statute simply is not meant for him.
                                          5
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3346 Filed 07/20/20 Page 6 of 9




Bureau of Prisons, however, so the potential risk of COVID-19 at FMC Devens is

not urgent or even actual for him.”). The Defendant has provided statistics and

information for FCI Morgantown. Def.’s Mot. 6-7. Yet, the Defendant is not

currently in FCAI Morgantown or any prison facility, and the factors making such

places dangerous will only persist for a finite period of time.

      The Defendant does not suggest that COVID-19 is now a permanent fixture

of incarceration conditions. Indeed, scientists around the world are racing to develop

new tests, treatments, and vaccines to combat the virus.2 Surely all parties hope and

expect that, in time, this crisis will pass. In the meantime, the Attorney General, the

Bureau of Prisons, and courts around the nation are confronted with the monumental

task of protecting the health of those inmates already incarcerated by granting home

confinement or finding other ways to safely and appropriately reduce population

density in these facilities. See Wilson v. Williams, No. 20-cv-00794, 2020 WL

1940882 at *5 (N.D. Ohio Apr. 22, 2020) (“[T]he only truly effective remedy to stop

the spread is to separate individuals – a measure that in our nation’s densely

populated prisons is typically impossible without the release of a portion of the

population.”).



2
      See, e.g., First Data for Moderna Covid-10 Vaccine Show it Spurs an Immune
Response, Stat News, https://www.statnews.com/2020/07/14/moderna-covid19-
vaccine-first-data-show-spurs-immune-response/ (July 14, 2020).
                                          6
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3347 Filed 07/20/20 Page 7 of 9




         These efforts have resulted in the release of almost 7,000 at-risk inmates from

prison     facilities   into   home    confinement.     BOP:     COVID-19      Update,

bop.gov/coronavirus/ (July 20, 2020). It is those individuals, who already have

served a portion of their sentence, and who already reside in federal prisons, who are

the appropriate candidates for the relief afforded by 18 U.S.C. § 3582 or through the

BOP home confinement authority at this time. The Defendant is not one such

individual.

         The Defendant’s request, to reduce his custodial sentence from three years to

zero years, on the basis of temporary conditions in a prison in which he has never

set foot, should be denied. If this Court finds that the Defendant’s health and age

make it appropriate, the better solution would simply be to delay the Defendant’s

report date until the danger has passed, at which point he may fulfill the custodial

sentence previously deemed appropriate by this Court. See, e.g., United States v.

Nazer, No. 18-cr-00783-2, 2020 WL 2197840 at *5 (N.D. Ill. May 6, 2020) (“By

extending Nazer’s surrender date, the Court can accommodate Nazer’s need to be at

home with his daughters as his wife responds to the increased demands of her job

[due to COVID-19] without disturbing the Court’s considered judgment in imposing

a term of imprisonment.”). The government does not oppose such alternative relief.

Indeed, this alternate relief would be consistent with the crisis goals of lowering


                                            7
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3348 Filed 07/20/20 Page 8 of 9




current population density in federal prisons, without sacrificing the overarching

goals of criminal sentencing.



                                     Respectfully submitted,

                                      MATTHEW SCHNEIDER
                                      U.S. Attorney

                                      /s/ Kathleen C. Cooperstein
                                      Trial Attorney
                                      United States Department of Justice
                                      1400 New York Avenue, NW
                                      Washington, DC 20530
                                      Phone: (202) 957-2958
                                      Email: Kathleen.Cooperstein@usdoj.gov
 Dated: July 20, 2020




                                        8
Case 2:16-cr-20593-GAD-DRG ECF No. 194, PageID.3349 Filed 07/20/20 Page 9 of 9




                                 Certificate of Service

       I certify that on July 20, 2020 I electronically filed this brief for the United
States with the Clerk of the United States District Court for the Eastern District of
Michigan using the ECF system, which will send notification of such filing to the
following: Ronald W. Chapman, Attorney for Defendant.


                                          /s/ Kathleen C. Cooperstein
                                          Trial Attorney
                                          United States Department of Justice
                                          1400 New York Avenue, NW
                                          Washington, DC 20530
                                          Phone: (202) 957-2958
                                          Email: Kathleen.Cooperstein@usdoj.gov




                                           9
